NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DORETTE B. SHIRLEY,                           )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-2802
                                              )
BANK OF NEW YORK MELLON, as                   )
Indenture Trustee for Newcastle               )
Mortgage Securities Trust 2006-1,             )
                                              )
              Appellee.                       )
                                              )

Opinion filed March 14, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Rex Barbas, Judge.

Dorette B. Shirley, pro se.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of Akerman
LLP, Fort Lauderdale; and Eric M. Levine of
Akerman LLP, West Palm Beach, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, BLACK, and SALARIO, JJ., Concur.